IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

COMMONWEALTH OF PENNSYLVANIA,                  : No. 25 MM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
SADIYYAH YOUNG,                                :
                                               :
                    Petitioner                 :



                                       ORDER

PER CURIAM
      AND NOW, this 4th day of May, 2020, the Application to File Petition for Allowance

of Appeal Nunc Pro Tunc is DENIED.